Citation Nr: 0408981	
Decision Date: 04/07/04    Archive Date: 04/16/04

DOCKET NO.  02-06 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Entitlement to a compensable disability rating for solar 
retinopathy of the right eye.

3.  Entitlement to a compensable disability rating for right 
ear hearing loss.

4.  Entitlement to a compensable disability rating for 
prostatitis.

5.  Entitlement to a compensable disability rating for 
gastroesophageal reflux disease (GERD).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
December 1992.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision the RO granted service connection for 
right ear hearing loss and solar retinopathy of the right 
eye, both rated as non-compensable; and determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for a low back 
disorder.  The veteran perfected an appeal of the non-
compensable ratings and the denial of reopening of his claim 
for a low back disorder.

In addition, in a June 2002 rating decision the RO granted 
service connection for GERD and prostatitis, and assigned 
non-compensable ratings for those disorders.  The veteran 
also perfected an appeal of the ratings assigned in the June 
2002 rating decision.

In May 2003 the veteran testified at a personal hearing 
before the undersigned at the RO in Waco, Texas.  A 
transcript of that hearing is of record.
 
This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a low 
back disorder in February 1994, and that decision became 
final in the absence of an appeal.

2.  The evidence received subsequent to the February 1994 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether the veteran currently 
has a low back disorder that is related to symptoms 
documented during service, and it must be considered in order 
to fairly decide the merits of his claim.


CONCLUSION OF LAW

The February 1994 rating decision in which the RO denied 
entitlement to service connection for a low back disorder is 
final, new and material evidence has been received, and the 
claim is reopened.  38 U.S.C.A. § 7105 (West 1991); 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 20.1103 (1993); 
38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he developed a chronic low back 
disorder in service, and that he has continued to experience 
low back pain following his separation from service.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103 and 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  The VCAA left intact, however, the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the duty to assist provisions 
of the VCAA are fully applicable to the claim.  38 U.S.C.A. 
§ 5103A(f) (West 2002); see also Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).

In August 2001 VA published regulations implementing the 
provisions of the VCAA, including the applicability of those 
provisions to attempts to reopen previously denied claims.  
The regulation provides that for requests to reopen submitted 
prior to August 29, 2001 (the date of publication of the 
regulation), VA will notify the veteran of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  VA does not, however, have any duty to assist the 
veteran in developing evidence in support of his request to 
reopen the previously denied claim, if that request was 
submitted prior to August 29, 2001.  For requests to reopen 
filed on or after August 29, 2001 (which does not include 
this claim), VA has a duty to inform the veteran of the 
evidence needed to substantiate his claim and to assist him 
in obtaining existing evidence that may be found to be new 
and material.  If VA determines that new and material 
evidence has been submitted and reopens the previously denied 
claim, VA is obligated to fully assist him in obtaining any 
evidence that may be relevant to the claim.  38 C.F.R. 
§ 3.159(b) and (c) (2003); see also Paralyzed Veterans of 
America, et. al., 345 F.3d at 1342.

In general, on receipt of a claim for benefits, including an 
attempt to reopen a previously denied claim, VA will notify 
the veteran of the information and evidence not of record 
that is necessary to substantiate the claim.  VA will also 
inform the veteran of which information and evidence, if any, 
that he is to provide and which information and evidence, if 
any, VA will attempt to obtain on his behalf.  VA will also 
request that the veteran provide any evidence in his 
possession that pertains to the claim.  38 C.F.R. § 3.159(b) 
(2003).

The RO informed the veteran of the evidence needed to 
substantiate his claim in August 2001 by informing him of the 
provisions of the VCAA, the specific evidence required to 
substantiate a claim for service connection, and evidence 
that could be considered new and material.  The RO also 
informed him of the information and evidence that he was 
required to submit, and the evidence that the RO would obtain 
on his behalf.  The RO instructed him to identify any 
evidence that was relevant to his claim, and to provide 
signed authorizations for each medical care provider so that 
VA could obtain that evidence on his behalf.  As an 
alternative, the veteran could obtain the evidence and submit 
it to the RO.  The RO informed him that although VA would 
make reasonable efforts to obtain the evidence he identified, 
it was ultimately his responsibility to provide the evidence 
in support of his claim.  The Board finds, therefore, that VA 
has fulfilled its duty to inform the veteran of the evidence 
needed to substantiate his claim.

As will be more fully discussed below, the Board has 
determined that new and material evidence has been received 
to reopen the claim of entitlement to service connection for 
a low back disorder.  The Board also finds, however, that 
additional development is required prior to considering the 
substantive merits of the claim.  The issue of entitlement to 
service connection for a low back disorder will, therefore, 
be remanded to the RO for completion of that development and 
adjudication of the substantive merits of the claim.

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2003).

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1992).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2000).  New evidence may be found to be material if 
it provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2000).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  Duty to Assist, 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156 
(2003)).  The change in the law, however, pertains only to 
claims filed on or after August 29, 2001.  Because the 
veteran's claim was initiated prior to August 2001, his claim 
will be adjudicated by applying the law previously in effect.

Analysis

The veteran's service medical records disclose that he was 
treated for low back pain in September 1988 and again in 
March 1992.  An X-ray study in March 1992 showed an old mild 
anterior wedge deformity of the D12 and L1 vertebral bodies, 
but no other abnormality, which was interpreted as an 
essentially normal lumbosacral spine.  The veteran complained 
of chronic low back pain when examined on separation from 
service, and examination then revealed evidence of low back 
pain and right sacroiliac dysfunction.

Based on the evidence shown above, in a January 1993 rating 
decision the RO denied entitlement to service connection for 
a low back disorder on the basis that the problems treated 
during service had healed without residuals.  The veteran was 
notified of the decision in April 1993, and did not submit a 
notice of disagreement within one year of the decision.  The 
January 1993 decision is, therefore, final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.1103 (1992).

In a September 1993 statement the veteran requested that his 
claim for service connection for a low back disorder be 
reopened.  The RO notified him in November 1993 that in order 
to reopen the claim, he needed to submit new and material 
evidence.  The veteran did not present any evidence, and in 
February 1994 the RO determined that new and material 
evidence had not been received, and denied reopening of the 
claim.  The veteran was notified of the February 1994 
decision and did not appeal, and that decision is also final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.1103 (1993 ).

In an August 2000 statement the veteran again requested 
reopening of his claim for service connection for a back 
disorder.  With that claim he submitted private treatment 
records showing that in July 1996 he reported having been 
involved in a motor vehicle accident, following which he 
experienced low back pain.  Examination revealed some muscle 
soreness, and his complaints were then assessed as 
musculoskeletal strain.  He was also treated for left flank 
pain in October 1996.  An additional undated record indicates 
that he was given medication for low back pain.  He was again 
treated for lumbar strain in September 2000.  

The RO provided the veteran a VA medical examination in May 
2001, at which time he reported having had back problems 
since 1985.  He complained of a burning pain in the back with 
prolonged sitting.  Physical examination revealed limitation 
of motion due to his body habitus, but no other 
abnormalities.  An X-ray study of the lumbosacral spine was 
shown to be normal, and the examination resulted in a 
diagnosis of a history of back pain, to rule out lumbar 
radiculopathy.  The examiner recommended that 
electromyography (EMG) and nerve conduction studies (NCS) be 
performed, but that testing was not completed.

The veteran presented the report of a private X-ray study in 
May 2001 that showed minimal anterior shortening of the T12 
and L1 vertebral bodies, and slight disc space narrowing in 
the lower lumber spine.  The veteran has indicated that a 
magnetic resonance image (MRI) was to follow this X-ray 
study, but the report of that testing is not of record.

The evidence showing treatment for a low back disability 
following the veteran's separation from service is new, in 
that the RO had denied service connection on the basis that 
no current low back disability was shown.  The evidence is 
also material because it bears directly and substantially on 
the issue on appeal, that being whether the veteran currently 
has a low back disorder that is related to the symptoms 
treated during service.  The Board finds, therefore, that new 
and material evidence has been submitted, and the claim of 
entitlement to service connection for a low back disorder is 
reopened.


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for a low back disorder is 
reopened.  


REMAND

Although the RO provided the veteran a VA medical examination 
in May 2001, the examiner was not asked to provide an opinion 
on whether any currently diagnosed low back disorder was 
etiologically related to the low back symptoms documented in 
the veteran's service medical records.  In addition, the 
examiner recommended that EMG/NCS be performed, and that the 
veteran's low back disability be re-assessed after that 
testing was completed.  Those studies were not conducted 
prior to certification of the veteran's appeal to the Board.  
For these reasons the Board finds that remand of this issue 
is required.

The veteran reported receiving treatment for his low back 
disorder, right ear hearing loss, the right eye disorder, 
GERD, and prostatitis from the VA medical centers (MCs) in 
Houston and Temple, Texas, as well as the outpatient clinics 
in College Station and Brownsville Station, Texas.  His 
treatment records subsequent to December 2000 have not, 
however, been associated with the claims file.  In addition, 
he reported receiving treatment for those disorders from 
private medical care providers, including an MRI of the 
lumbosacral spine in May 2001 and diagnostic testing for GERD 
and prostatitis in March 2002.  The records pertaining to his 
treatment by private medical care providers have not been 
associated with the claims file.

At the May 2003 hearing the veteran testified that his right 
eye disorder, prostatitis, GERD, and hearing loss have 
increased in severity since he was most recently examined.  
He is, therefore, entitled to additional examinations in 
order to determine the current severity of those 
disabilities.

Following his May 2003 hearing, the veteran submitted 
additional medical evidence in support of his claims.  This 
evidence has not yet been considered by the RO, and the 
veteran has not waived his right to have the RO review that 
evidence in the first instance.  On remand, the RO will have 
the opportunity to review that evidence in re-adjudicating 
the veteran's claims, and to include the evidence in a 
supplemental statement of the case, if appropriate.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a low back 
disorder, a right eye disorder, hearing 
loss, GERD, or prostatitis since December 
2000.  After securing any necessary 
release, the RO should obtain copies of 
such records that are not in file.  
Specifically, the RO should obtain the 
veteran's treatment records from the 
VAMCs in Temple and Houston, Texas, 
including any associated outpatient 
clinics.  If the RO is not able to obtain 
the identified records, the claims file 
should be documented to that effect and 
the veteran so notified.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should afford the 
veteran a VA orthopedic examination in 
order to determine whether any currently 
diagnosed low back disorder is 
etiologically related to the low back 
symptoms documented during service.  The 
claims file and a copy of this remand 
should be made available to and be 
reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies, including X-ray 
studies, that are deemed necessary for an 
accurate assessment.

The examiner should conduct an 
examination of the low back and provide a 
diagnosis for any pathology found.  Based 
on review of the medical evidence of 
record and sound medical principles, the 
examiner should provide an opinion on 
whether any currently diagnosed low back 
pathology is at least as likely as not (a 
probability of 50 percent of greater) 
etiologically related to the symptoms 
documented in the veteran's service 
medical records, or otherwise related to 
service.

4.  The RO should also afford the veteran 
the appropriate VA medical examinations 
in order to document the current severity 
of the solar retinopathy in the right 
eye; GERD; prostatitis; and hearing loss 
in the right ear.  The claims file and a 
copy of this remand should be made 
available to and be reviewed by the 
examiners.  The examinations should 
include any diagnostic tests or studies 
that are deemed necessary for an accurate 
assessment of each disability.

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                     
______________________________________________
	N. W. Fabian
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



